Title: To Thomas Jefferson from French Citizens of Washington, 12 June 1808
From: Washington, French Citizens of
To: Jefferson, Thomas


                  
                     Président 
                     
                     Cité Washington ce 12 Juin Année 1808.
                  
                  étant d’après vos ordres incris aux nombres des Miliciens de la cité Washington. Malgré la bonne Volonté qu’ils ont de vous prouver leur reconnaissance et leur attachement se permettent de vous observer que ne sachant que très peu parler la langue du pays. Ne pouvant entendre aucunement les commandemens de leur Capitaine, craignent que l’on ne les accusent de contradiction ou de mauvaise Volonté à observer ses ordres. Vous prie avec instance de leur accorder la permission de former entre eux une compagnie de Volontaires dévoués aux ordres des états Unis de lamérique.
                  C’est avec empressement que nous attendons Votre Satisfaisante Réponse.
               